DETAILED ACTION
1.	The Amendment filed on October 28, 2020 is acknowledged.  However, it is insufficient to overcome the applied prior art reference(s).
Claims 1 and 2 are pending.
Note: Non-elected claims 3-5 must be canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
3.	Based upon the Applicant Arguments, which states “the static flow rate may be set in manufacturing [specification, par. 0020]”; Therefore, the limitation “static flow rate” will simply be considered as --flow rate--.  Note: by manufacturing, the “static flow rate” and the “fuel rate” would be considered equivalent.  However, based on the amended claims, new reference(s) will be provided to cover the amended limitations, as set forth following:

Claim Rejections - 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 and 2, as far as understood, are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hirchenhein et al. (US 2018/0223761 A1).
	Regarding claim 1, Hirchenhein Reference teaches a controller (180) configured to control an injector (130) injecting fuel into an internal combustion engine (100), wherein a plurality of injectors (130) is provided in the internal combustion engine (100) [Figure 1], and wherein a static flow rate of a first injector of the plurality of injectors is smaller than a static flow rate of a second injector of the plurality of injectors [par.0007 further discloses that a value that is representative of a static flow rate of fuel through the fuel injector is ascertained.  A state change (generally, a functional impairment) of the fuel injector is deduced when the representative value deviates from comparative value by more than a first threshold value];
	It is apparent that the deviation between a static flow rate of injectors have been well-known by means of a static flow rate of one injector would be smaller than static flow rate of other injector(s).
	Additionally, Hirchenhein discloses that a comparison between the fuel injector in question and one or multiple, in particular all other, fuel injectors of the internal combustion engine is thus possible, as the result of which a functional limitation may be deduced very easily, since in 
	The controller configured to:
when a fuel pressure of fuel supplied by a pressurizing unit [high-pressure accumulator (120)] is determined to be lower than a set value, the set value being lower than a fuel pressure during warm-up of the internal combustion engine [par. 0020 and Figure 3], control an injection ratio of the first injector to increase according to a difference between a fuel pressure from the pressurizing unit and a fuel pressure during warm-up of the internal combustion engine [par. 0035 discloses the step for determining fuel quantity that is injected during an injection operation; Figure 2 shows the injection quantity vs time would be equivalent to the injection ratio].	
It is apparent that the fuel quantity is injected at t1, t2 and t3 would have been considered to obtain the fuel injection ratio.  
Additionally, Hirchenhein further discloses the relationship between the fuel injection ratio and the difference of fuel pressure in the high- pressure accumulator [Figures 2 and 3].
However, insofar as this is not explicitly stated.  Accordingly, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of an automobile engineering design because one skilled in this art is familiar to have known that the deviation of fuel injection quantity [Figure 2] via the deviation of fuel pressure in the high-pressure accumulator [Figure 3] would have been considered to be equivalent to the injection ratio is increasing according a difference between the fuel pressure from the accumulator and fuel pressure during warm-up [starting] of the engine; that would have been considered to be well-known in this art.  To optimize or select the comparison of fuel pressure from the high-pressure accumulator and fuel pressure during warm-up in order to control the ratio injection would be within the ability of ordinary skilled in this art.
Regarding claim 2, as discussed in claim 1, Hirchenhein further mentions the needle dynamics may be reduced, for example, by a mechatronic approach such as so-called controlled valve mechanism [par. 0003], which would have been well-known in this art to be considered as  the particle diameter of fuel droplets of the fuel injector.
	Examiner's Note; The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Arguments
8.	Applicant’s arguments filed on October 28, 2020, with respect to claims 1 and 2 have been fully considered; the Applicants argued that the applied reference does not anticipate the subject matters of claims 1 and 2, such as “static flow rate” and “controlling injection ratio”.  In the 
Therefore, claims 1and 2 continue to be rejected as set forth above.

Conclusion

9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
January 12, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/  Primary Examiner, Art Unit 3747                                                                                                                                                                                                      January 13, 2021